Citation Nr: 1030599	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision issued by the 
Boston, Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  In July 2007, the RO granted the 
Veteran's claim of entitlement to service connection for PTSD and 
assigned a 30 percent rating effective February 2007.  During the 
pendency of the Veteran's appeal, in January 2009, the RO 
assigned a 50 percent rating effective February 2007.  

In February 2010, the Veteran, accompanied by his authorized 
representative, appeared at a video hearing before the below-
signed Acting Veterans Law Judge sitting in Washington, DC.  A 
transcript of that hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has claimed entitlement to a higher initial 
disability rating for PTSD.  Although, during the pendency of his 
appeal, his disability rating was increased from 30 percent to 50 
percent, the Veteran has continued to claim that his symptoms are 
worsening.  As he is appealing the rating given at the time 
service connection was established, the Board must consider the 
propriety of assigning one or more levels of rating, referred to 
as "staged" ratings, from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist a veteran in the development of his or her claim.  
The Veteran testified in February 2010 that he was receiving PTSD 
treatment from a private healthcare provider, from VA, and from a 
veterans' center.  Although the claims file reflects reports from 
VA examinations, it does not contain any VA treatment records 
(and the Veteran stated in a February 2010 letter that the record 
of a January 2010 VA treatment session would be helpful to his 
case).  The last treatment notes from the veterans' center are 
dated April 2008 and, although the record reflects updated 
psychological evaluations from the private psychologist, there 
are no private treatment notes of record.  These records must be 
requested and, if possible, obtained while this case is in remand 
status.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to determine the exact nature, or severity, of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  VA has the 
authority to schedule a compensation and pension examination when 
such is deemed necessary, and the Veteran has an obligation to 
report for that examination.  The Veteran was last afforded a VA 
examination for PTSD in July 2007, more than three (3) years ago, 
and has since alleged that his disability worsened.  As such, a 
new examination is warranted.  See VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment, records of which are not 
associated with the claims file, to 
specifically include, but not limited to, 
any records of VA treatment, treatment 
records after April 2008 from the Worcester 
Vet Center, and private treatment records 
from Bolton Counseling & Psychotherapy.  

The Veteran should be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file.  

The RO/AMC must then seek to obtain the 
records of identified relevant medical 
treatment and associate them with the claims 
folder.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of his PTSD.  The 
following considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings must be reported in 
detail.  The report prepared must 
be typed.

c.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
Veteran's PTSD.  In all 
conclusions, the examiner must 
identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.

d.	 A Global Assessment of 
Functioning score and a rationale 
for the score assigned should be 
provided.

e.	The examiner must provide an 
opinion as to the impact of the 
Veteran's PTSD on his social and 
occupational functioning and the 
degree to which his PTSD interferes 
with employment.

3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested VA 
examination report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing clinician for corrective action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim for a 
higher initial rating.  The RO/AMC must 
consider the propriety of a "staged" 
rating based on any changes in the degree 
of severity of the Veteran's PTSD during 
the pendency of the Veteran's compensation 
claim.  The Veteran must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


